DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 11/2/2021. Claims 1-7, 9-16, 18-20, 22, and 23 are currently pending. Claims 8, 17, and 21 have been previously canceled. Claims 22 and 23 are newly added. Claims 9, 11, 12, and 15 have been amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kronseder (US 5257888).
	Regarding claim 1, Kronseder discloses a device comprising: a shaft (10 – Fig. 2) having a longitudinal axis (the longitudinal axis of 10 – Fig. 2); a hub (11 – Fig. 2) mounted to the shaft; at least one limb (12 – Fig. 2) rotationally mounted to the hub by a pivot coupling (at 13 – Fig. 2); a tool head (21 – Fig. 2) mounted to the limb; a drive motor (2 – Fig. 2) coupled to the shaft for rotating the hub about the longitudinal axis (via 17 and 18 – Fig. 2); a first drive mechanism (14 – Fig. 2) for rotating the at least one limb with respect to the hub such that a distance between the tool head and the longitudinal axis can be adjusted (col. 4, lines 45-51).

Kronseder further discloses:
	Claim 2, the tool head (21 – Fig. 2) is rotatably mounted to the at least one limb (12 – Fig. 2) and wherein in use the tool head is rotationally driven so as to maintain a constant orientation as the hub is rotated about the longitudinal axis (col. 4, lines 56-63 and see Fig. 1).

	Claim 3, a second drive mechanism (the assembly of 25, 32, 33, 34, and 35 – Fig. 2) coupled to the tool head for driving rotational movement of the tool head (col. 4, lines 5-7 and lines 15-21).

	Claim 4, the second drive mechanism (the assembly of 25, 32, 33, 34, and 35 – Fig. 2) comprises: a primary sprocket (32 – Fig. 2) mounted to the pivot coupling (via the other elements of the device); a concentric sprocket (25 – Fig. 2) mounted to the pivot coupling and synchronous with the primary sprocket (25 and 32 are operatively connected by 34 – Fig. 2); a secondary sprocket (33 – Fig. 2) rotationally mounted to the at least one limb (via 20 – Fig. 2), the tool head (21 – Fig. 2) being mounted to the secondary sprocket (via 20 – Fig. 2); a primary drive belt (34 – Fig. 2 realized as the timing belt, col. 4, lines 15-18) mounted to the primary sprocket and coupled to a rotary drive machine (via the other elements of the device); a secondary drive belt (35 – Fig. 2 realized as the timing belt, col. 4, lines 15-18) coupling the concentric sprocket to the secondary sprocket (col. 4, lines 18-21).

	Claim 5, the drive motor (2 – Fig. 2) forms the rotary drive machine (2 – Fig. 2 is interpreted as a rotary drive machine because it provides the motive force for rotation of the elements).

	Claim 9, the at least one limb (12 – Fig. 2) comprises a plurality of limbs rotationally mounted to the hub by respective pivot couplings (col. 3, line 68 – col. 4, line 3 and see Fig. 1) with a tool head (21 – Fig. 2) mounted to each of the plurality of limbs, and wherein the first drive mechanism (the assembly of each 14 – Fig. 2) simultaneously rotates each of the plurality of limbs with respect to the hub (col. 4, lines 45-51).

	Claim 10, each tool head (21 – Fig. 2) is rotatably mounted to a respective one of the plurality of limbs (12 – Fig. 2) and wherein in use the tool heads are rotationally driven so as to (col. 4, lines 56-63 and see Fig. 1).

	Claim 11, a second drive mechanism (the assembly of each of 25, 32, 33, 34, and 35 – Fig. 2) is coupled to each of the tool heads for driving rotational movement of the tool heads (col. 4, lines 5-7 and 15-21).

	Claim 12, the second drive mechanism (the assembly of 25, 32, 33, 34, and 35 – Fig. 2) comprises: a primary sprocket (32 – Fig. 2) mounted to each of the pivot couplings (via the other elements of the device); a concentric sprocket (25 – Fig. 2) mounted to each of the pivot couplings and synchronous with the respective primary sprocket (25 and 32 are operatively connected by 34 – Fig. 2); a secondary sprocket (33 – Fig. 2) rotationally mounted to each of the plurality of limbs (via 20 – Fig. 2), wherein each tool head (21 – Fig. 2) is mounted to the secondary sprocket respectively (via 20 – Fig. 2); a primary drive belt (34 – Fig. 2 realized as the timing belt, col. 4, lines 15-18) mounted to the primary sprocket and coupled to a rotary drive machine (via the other elements of the device); a secondary drive belt (35 – Fig. 2 realized as the timing belt, col. 4, lines 15-18) coupling the concentric sprocket to the secondary sprocket (col. 4, lines 18-21).

	Claim 13, the drive motor (2 – Fig. 2) forms the rotary drive machine (2 – Fig. 2 is interpreted as a rotary drive machine because it provides the motive force for rotation of the elements).

Claim 16, an apparatus comprising: a shaft (10 – Fig. 2) having a longitudinal axis (the longitudinal axis of 10 – Fig. 2); a hub (11 – Fig. 2) mounted to the shaft; a plurality of limbs (12 – Fig. 2 and col. 3, line 68 – col. 4, line 3 and see Fig. 1) each rotationally mounted to the hub by a pivot coupling (at 13 – Fig. 2); a tool head (21 – Fig. 2) mounted to each of the plurality of limbs; a drive motor (2 – Fig. 2) coupled to the shaft for rotating the hub about the longitudinal axis (via 17 and 18 – Fig. 2); a first drive mechanism (14 – Fig. 2) for rotating each of the plurality of limbs with respect to the hub such that a distance between each of the tool head and the longitudinal axis can be adjusted (col. 4, lines 45-51).

	Claim 22, the first drive mechanism (14 – Fig. 2) is configured to rotate the at least one limb (12 – Fig. 2) with respect to the hub (11 – Fig. 2), which rotation causes a reach of the tool head (21 – Fig. 2) mounted to each limb to be adjusted dependent upon characteristics of the carrier being erected (since the tool head is be rotated, it is interpreted as being adjusted, also since it is capable of interacting with a carrier, it is interpreted as capable of being adjusted based upin the characteristics of the carrier), and wherein a relative distance between a conveyor and a position at which the device is mounted is adjustable dependent upon the characteristics of the carrier being erected (note that the conveyor is not a positively recited element, since the device is capable of being used with an adjustable conveyor, the relative distance between the device and the conveyor is capable of being adjusted dependent upon the characteristics of a carrier being erected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kronseder (US 5257888) in view of Bonnain (US 2008/0300123 A1).
	Regarding claim 18, Kronseder discloses a conveyor (6 – Fig. 1) for conveying an input stream of articles (see Fig. 1) and the apparatus of claim 16 (see the rejection of claim 16 above) arranged to sequentially engage articles whilst being conveyed by the conveyor (col. 5, lines 11-20).
	However, Kronseder does not disclose that the apparatus is arranged to sequentially engage flat collapsed carriers.
	Bonnain teaches an article handling apparatus comprising a tool head (the assembly of 16, 17, and 18 – Fig. 1), wherein the tool head is arranged to sequentially engage flat collapsed carriers whilst being conveyed by a conveyor (see Figs. 1-3). One of ordinary skill in the art, upon reading the teaching of Bonnain, would have recognized that the tool head of Kronseder could be substituted with the tool head of Bonnain to allow the apparatus of Kronseder to also engage flat collapsed carriers.
(col. 2, lines 15-17, Kronseder).

Kronseder, as modified by Bonnain, further teaches:
	Claim 19, the apparatus is employed to erect a flat collapsed carrier in which a first panel of the carrier is not in registry with a second opposing panel of the carrier when in a flat collapsed condition, and the apparatus is configured to engage the first panel an bring it into registry with the second panel to form an erected carrier structure (see Figs. 1-4, Bonnain).

	Claim 20, each of the tool heads (the assembly of 16, 17, and 18 – Fig. 1, Bonnain) is rotatably mounted to each of the plurality of limbs (12 – Fig. 2, Kronseder), respectively, and wherein in use the tool heads are rotationally driven so as to maintain a constant orientation with respect to the conveyor as the hub is rotated about the longitudinal axis (col. 4, lines 56-63 and see Fig. 1, Kronseder).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kronseder (US 5257888) in view of Davis (US 5928123).
(21 – Fig. 2) comprises at least one gripper device (22 – Fig. 2), the at least one gripper device of each tool head configured to be brought into engagement with a portion of the carrier to grip the portion of the carrier in erecting the carrier (the at least one gripper device is capable of gripping a carrier while the carrier is being erected).
	However, Kronseder does not expressly disclose that the at least one gripper device is part of a vacuum system.
	Davis teaches a device comprising at least one gripper device (72 – Fig. 5) as part of a vacuum system (col. 4, lines 1-4). One of ordinary skill in the art, upon reading the teaching of Davis, would have recognized that a vacuum system improves the grip strength of a gripper device and thereby improves the reliability of the gripper device.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the at least one gripper device of Kronseder to be a part of a vacuum system as taught by Davis in order to improve the reliability of the at least one gripper device.

Allowable Subject Matter
Claims 6, 7, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.

	Regarding claims 1 and 16, applicant argues that Kronseder does not disclose the limitation “a shaft having a longitudinal axis; a hub mounted to the shaft; at least one limb rotationally mounted to the hub by a pivot coupling; a tool head mounted to the limb; a drive motor coupled to the shaft for rotating the hub about the longitudinal axis” because Kronseder’s shaft 10 is fixed  and thus cannot possibly have a drive motor coupled to it for rotating the hub about the longitudinal axis.
	However, it is noted that the claims do not require the shaft to be rotatable. They simply require a shaft and a drive motor coupled to the shaft, wherein the drive motor is for rotating the hub. This is disclosed by Kronseder as set forth above in the respective rejections of claims 1 and 16. Therefore, applicant’s argument is found to be not persuasive.

	Regarding claims 4 and 12, applicant argues that sprocket 25 is not concentric with sprocket 32 and they are both not mounted on shaft 13 in the invention of Kronseder.
	However, it is noted that claims 4 and 12 do not require the concentric sprocket to be concentric with respect to the primary socket. Claims 4 and 12 simply require a primary and a concentric socket. Furthermore, it is noted that sprocket 25 is mounted on shaft 13 and sprocket 32 is mounted to shaft 13 via the other elements of the device. Claims 4 and 12 do not 

	Regarding claim 18, applicant argues that there is no motivation for replacing the tool head of Kronseder with the suction cups of Bonnain since the devices of Kronseder and Bonnain use tool heads that have different functions.
	However, it is noted that the motivation to combine, as noted by applicant, is “to allow carriers to be erected with a reduced amount of space.” This motivation is premised on the reasoning of paragraph 3 of the rejection which states “One of ordinary skill in the art, upon reading the teaching of Bonnain, would have recognized that the tool head of Kronseder could be substituted with the tool head of Bonnain to allow the apparatus of Kronseder to also engage flat collapsed carriers.” Clearly the main thrust of the motivation is to allow the device of Kronseder to be used in a different application and thus improve the applicability of the device. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
11/5/2021